Case 1:21-cv-01893-TWP-DLP Document 1 Filed 06/27/21 Page 1 of 7 PageID #: 1




                                        IN THE
                             UNITED STATES DISTRICT COURT
                             SOUTHERN DISTRICT OF INDIANA
                                 INDIANAPOLIS DIVISION

AUSTIN VORHEES,                          )
                                         )
                Plaintiff,               )
                                         )
                        v.               )                   No. 1:21-cv-1893
                                         )
DELAWARE COUNTY SHERIFF, in his official )
capacity, and DEPUTY WILLIAM CORRY, in   )
his official and individual capacities,  )
                                         )
                Defendants.              )

     COMPLAINT FOR DECLARATORY AND INJUNCTIVE RELIEF AND DAMAGES

Introductory Statement

1.      Following a baseless complaint in August 2018, police officers from the Delaware County

        Sheriff’s Office seized eight legally obtained and lawfully owned firearms, as well as

        related items, from the residence of Austin Vorhees. This lawsuit, however, does not

        concern the initial seizure of these items. Rather, at this point, the Delaware County

        Sheriff’s Office has continued to retain possession of Mr. Vorhees’s firearms and related

        items for nearly three years. This is so even though Mr. Vorhees has not been arrested or

        charged with any crimes, even though his firearms are not suspected to be evidence of any

        criminal activity, and even though no administrative or judicial proceedings have been

        initiated that might allow the Delaware County Sheriff’s Office to retain possession of Mr.

        Vorhees’s firearms. The retention of Mr. Vorhees’s property by the Delaware County

        Sheriff’s Office represents a continuing seizure without cause in violation of the Fourth

        Amendment to the United States Constitution, for which both the Delaware County Sheriff

        and Deputy William Corry are liable. Mr. Vorhees is entitled to an injunction requiring

                                                 1
Case 1:21-cv-01893-TWP-DLP Document 1 Filed 06/27/21 Page 2 of 7 PageID #: 2




          the immediate return of his property and is also entitled to his damages.

Jurisdiction, Venue, and Cause of Action

2.        The Court has jurisdiction of this case pursuant to 28 U.S.C. § 1331.

3.        Venue is proper in this district pursuant to 28 U.S.C. § 1391.

4.        Declaratory relief is authorized by Rule 57 of the Federal Rules of Civil Procedure and 28

          U.S.C. §§ 2201 and 2202.

5.        This action is brought pursuant to 42 U.S.C. § 1983 to redress the deprivation, under color

          of state law, of rights secured by the Constitution of the United States.

Parties

6.        Austin Vorhees is an adult resident of Marion County, Indiana.

7.        The Delaware County Sheriff is the duly elected Sheriff of Delaware County. He is sued

          in his official capacity.

8.        Deputy William Corry is a duly appointed deputy of the Delaware County Sheriff’s Office.

          He is sued in his official and individual capacities.

Factual Allegations

9.        Austin Vorhees is a veteran of the United States Army and owns several firearms.

10.       Each of the firearms owned by Mr. Vorhees has been legally purchased or given to him,

          and he is properly licensed to own and to operate these firearms.

11.       Mr. Vorhees is legally married. However, he and his wife have been separated since before

          any of the incidents giving rise to this litigation and have been in prolonged divorce

          proceedings since November 2018. Throughout this complaint, Mr. Vorhees’s wife is

          therefore referenced as his “estranged wife.”

12.       In August 2018, while he and his estranged wife were separated and maintained separate



                                                    2
Case 1:21-cv-01893-TWP-DLP Document 1 Filed 06/27/21 Page 3 of 7 PageID #: 3




      residences—both in Muncie, Indiana—Mr. Vorhees and his estranged wife had a verbal

      argument at his estranged wife’s apartment. After Mr. Vorhees returned to his own

      residence, his estranged wife made a complaint to law enforcement about him. Although

      Mr. Vorhees does not know the specifics of this complaint, he believes that his estranged

      wife informed law enforcement that Mr. Vorhees had firearms inside of his residence and

      falsely indicated that he presented a danger to himself or others.

13.   Shortly after he returned home, Mr. Vorhees was surprised to hear a banging at his door.

      When he looked outside, numerous police officers—who he now understands to have been

      from both the Delaware County Sheriff’s Office and the Yorktown Police Department—

      were stationed in riot gear with guns pointed at his front door. Mr. Vorhees contacted his

      step-brother, who worked at the time and still works for Delaware County’s dispatch

      center, in order to inquire about the situation. After speaking first with his step-brother and

      subsequently with a sergeant employed by the Delaware County Sheriff’s Office, Mr.

      Vorhees eventually stepped outside of his residence and was promptly taken to the ground.

14.   Law enforcement officers then forced entry into Mr. Vorhees’s residence and, among other

      things, seized eight lawfully owned firearms and multiple magazines containing rounds of

      ammunition. On information and belief, no warrant was ever obtained to enter or search

      Mr. Vorhees’s residence nor was a warrant ever obtained to seize his firearms or related

      items. Mr. Vorhees did not consent to the forced entry, the search of his residence, or the

      seizure of his firearms or related items, nor was there any other cause for law enforcement

      to take these actions. There was certainly no cause to believe that the firearms were

      evidence of any criminal wrongdoing.

15.   This lawsuit, however, does not directly concern the forced entry, search, or seizure that



                                                3
Case 1:21-cv-01893-TWP-DLP Document 1 Filed 06/27/21 Page 4 of 7 PageID #: 4




      took place in August 2018. Rather, it concerns the fact that, to this very day, the Delaware

      County Sheriff’s Office has retained possession of Mr. Vorhees’s firearms and related

      items.

16.   A few days after the seizure of his firearms and related items, Mr. Vorhees was provided a

      receipt from the Delaware County Sheriff’s Office for the seized items. This receipt, which

      identifies the items seized and is attached and incorporated herein as Exhibit 1, was signed

      by Deputy William Corry. The printed form contains boxes for an officer to check to

      explain when and whether the items may be returned to their owner. The printed boxes

      indicate “may be returned after processing” and “hold as evidence.” Instead of checking

      one of these boxes, Deputy Corry hand-wrote and checked a third option: “safe keeping.”

17.   However, this receipt was not provided to Mr. Vorhees by Deputy Corry. Instead, it was

      provided to Mr. Vorhees by his step-brother, who, as noted, works for the Delaware County

      dispatch center.

18.   At no point were any administrative or judicial proceedings initiated concerning Mr.

      Vorhees, his firearms, or the Delaware County Sheriff’s Office’s right to obtain or maintain

      possession or his firearms or related items.

19.   At no point was Mr. Vorhees arrested or charged with a criminal offense, nor was any

      protective order or similar proceeding initiated against him—either as an independent

      proceeding or through his ongoing divorce proceeding—that would have allowed his

      weapons to be retained by law enforcement.

20.   On information and belief, the Delaware County Sheriff’s Office continues to retain

      possession of Mr. Vorhees’s firearms and related items without cause or other legal

      justification to do so. This retention of possession represents a continuing seizure without



                                               4
Case 1:21-cv-01893-TWP-DLP Document 1 Filed 06/27/21 Page 5 of 7 PageID #: 5




      justification of which the Delaware County Sheriff and Deputy Corry are both aware and

      have failed to take any action to remedy.

21.   Since his firearms and related items were seized, Mr. Vorhees has made numerous attempts

      to regain possession of his firearms but the Delaware County Sheriff’s Office has failed or

      refused to release his firearms and related items to him.

22.   In the summer of 2020, Mr. Vorhees contacted Deputy Corry in order to request the return

      of his firearms. Deputy Corry informed Mr. Vorhees that he would need to “complete a

      form” in order to regain possession of his firearms. However, when Mr. Vorhees asked for

      more information about the form that he needed to complete, Deputy Corry did not even

      attempt to identify the form that he would need to complete but instead simply informed

      Mr. Vorhees that he (Deputy Corry) could provide no additional information as doing so

      would constitute “legal advice” that he was not authorized to provide.

23.   Mr. Vorhees then contacted both the Delaware County Prosecutor’s Office and the

      Delaware County Clerk’s Office to solicit assistance in regaining possession of his

      firearms. When he contacted the Delaware County Prosecutor’s Office, he was again

      informed that that office could not provide “legal advice.” The Delaware County Clerk’s

      Office was similarly unable to offer assistance.

24.   After conducting internet research into the matter on his own, Mr. Vorhees concluded that

      the “form” that Deputy Corry indicated he would need to complete in order to regain

      possession of his firearms was not a simple form that would be promptly and easily

      processed by the Delaware County Sheriff’s Office. Instead, he concluded that it was a

      template form designed to initiate a formal legal action in state court in order to obtain a

      court order requiring the return of property that has been unlawfully detained. Mr. Vorhees



                                                  5
Case 1:21-cv-01893-TWP-DLP Document 1 Filed 06/27/21 Page 6 of 7 PageID #: 6




         does not know why he would be required to initiate a legal action to regain possession of

         his property given that there was and is no cause for the Delaware County Sheriff’s Office

         to retain possession of his firearms and related items.

25.      By counsel, Mr. Vorhees has also twice attempted to contact the attorney for the Delaware

         County Sheriff’s Office in order to solicit assistance in regaining possession of his firearms.

         These communications have not received a response.

26.      As a result of the continued possession of his firearms and related items by the Delaware

         County Sheriff’s Office, Mr. Vorhees has suffered damages.

27.      As a result of the actions or inactions of the defendants, the plaintiff is suffering irreparable

         harm for which there is no adequate remedy at law.

28.      At all times, the defendants have acted or refused to act under color of state law.

Legal Claim

29.      The defendants’ possession and retention of the plaintiff’s firearms and related items

         represents a continuing seizure without cause or other legal justification, and therefore

         violates the Fourth Amendment to the United States Constitution.

Request for Relief

         WHEREFORE, the plaintiff respectfully requests that this Court do the following:

1.       Accept jurisdiction of this cause and set it for hearing.

2.       Declare that the defendants have violated the rights of the plaintiff for the reasons described

above.

3.       Issue a preliminary injunction, later to be made permanent, requiring the defendants to

immediately take all necessary steps to return to the plaintiff his firearms and related items.

4.       Award the plaintiff his damages.



                                                    6
Case 1:21-cv-01893-TWP-DLP Document 1 Filed 06/27/21 Page 7 of 7 PageID #: 7




5.   Award the plaintiff his costs and attorneys’ fees pursuant to 42 U.S.C. § 1988.

6.   Award all other proper relief.



                                                  Gavin M. Rose
                                                  ACLU of Indiana
                                                  1031 E. Washington St
                                                  Indianapolis, IN 46202
                                                  317/635-4059
                                                  fax: 317/635-4105
                                                  grose@aclu-in.org

                                                  Attorney for the plaintiff




                                              7
